DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 25-32, 34-41, and 43-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-11, 13-17, and 19-20 of U.S. Patent No. 10,728,716. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in U.S. Patent No. 10,728,716 with obvious wording variations. Take an example of comparing independent claim 25 of the pending application and claim 1 of U.S. Patent No. 10,728,716:

Pending Application 16/940,164
U.S. Patent No. 10,728,716

“A method for generating message notifications at a mobile device, the method comprising:”
“determining at the mobile device a current operating context of the mobile device;”
“determining, by a notification functionality at the mobile device a current operating context of the mobile device;”
“generating at the mobile device a first notification representation for a message in accordance with a notification display setting associated with the determined current operating context;”
“generating, by the notification functionality, on a display of the mobile device, a first notification representation for the message in accordance with one or more notification display settings associated with the determined current operating context;”
“determining at the mobile device gesture information;”
“determining gesture information from a touch input component while the first notification representation is displayed;”
“and generating at the mobile device a second notification representation comprising at least a portion of the message and an action area for performing a direct action associated with the message in response to the determined gesture information while in the determined current operating context.”
“generating, in response to the determined gesture information, on the display of the mobile device, a second notification representation comprising at least a portion of the message and an action area for performing a direct action associated with the message;”


	Claim 25 of the instant application 16/940,164 encompasses the same subject matter as claim 1 of U.S. Patent No. 10,728,716.
	The following is a comparison of independent claim 34 of the pending application and claim 9 of U.S. Patent No. 10,728,716:

Pending Application 16/940,164
U.S. Patent No. 10,728,716
“A mobile device comprising:”
“A mobile device comprising:”
“a processor for executing instructions;”
“a processor for executing instructions;”
“and a memory coupled to the processor for storing instructions, which when executed by the processor configure the mobile device to:”
“and a memory coupled to the processor storing instructions, which when executed by the processor configure the mobile device to:”
“determine a current operating context of the mobile device;”
“determine, by a notification functionality at the mobile device a current operating context of the mobile device;”
“generate a first notification representation for a message in accordance with a notification display setting associated with the determined current operating context;”
“generate by the notification functionality on a display of the mobile device, a first notification representation for the message in accordance with one or more notification display settings associated with the determined current operating context;”
“determine gesture information;”
“determine gesture information from a touch input component while the first notification representation is displayed;”
“and generate a second notification representation comprising at least a portion of the message and an action area for performing a direct action associated with the message in response to the determined gesture information while in the determined current operating context.”
“generate, in response to the determined gesture information, on the display of the mobile device, a second notification representation comprising at least a portion of the message and an action area for performing a direct action associated with the message; suppress, by the notification functionality, the first notification representation when the current operating context comprises displaying the application in the foreground;”


Claim 34 of the instant application 16/940,164 encompasses the same subject matter as claim 9 of U.S. Patent No. 10,728,716.
The following is a comparison of independent claim 43 of the pending application and claim 15 of U.S. Patent No. 10,728,716:

Pending Application 16/940,164
U.S. Patent No. 10,728,716
“A non-transitory computer readable medium having stored thereon executable code for execution by a processor of a mobile device, the executable code comprising instructions for:”
“A non-transitory computer readable medium having stored thereon executable code for execution by a processor of a mobile device, the executable code comprising instructions for:”
“determining at the mobile device a current operating context of the mobile device;”
“determining, by a notification functionality at the mobile device a current operating context of the mobile device;”

“generating by the notification functionality on a display of the mobile device, a first notification representation for the message in accordance with one or more notification display settings associated with the determined current operating context;”
“determining at the mobile device gesture information;”
“determining gesture information from a touch input component while the first notification representation is displayed;”
“and generating at the mobile device a second notification representation comprising at least a portion of the message and an action area for performing a direct action associated with the message in response to the determined gesture information while in the determined current operating context.”
“generating, in response to the determined gesture information, on the display of the mobile device, a second notification representation comprising at least a portion of the message and an action area for performing a direct action associated with the message;”


Claim 43 of the instant application 16/940,164 encompasses the same subject matter as claim 15 of U.S. Patent No. 10,728,716.
Claim 26 reads “The method of claim 25, wherein generating the second notification representation is performed when the determined gesture information satisfies a display criterion associated with the second notification representation.” which corresponds to claim 2 of U.S. Patent No. 10,728,716.
Claim 27 reads “The method of claim 25, wherein the current operating context of the mobile device is based on at least one of an application running on the mobile device or an application currently displayed on the device.” which corresponds to claim 3 of U.S. Patent No. 10,728,716.
Claim 28 reads “The method of claim 25, wherein the direct action comprises one or more of: a reply to the message; sharing the message; marking the message as read; or deletion of the message.” which corresponds to claim 5 of U.S. Patent No. 10,728,716.
Claim 29 reads “The method of claim 25, further comprising forwarding the message to one or more contacts in response to an action performed in the action area.” which corresponds to claim 7 of U.S. Patent No. 10,728,716.

Claim 31 reads “The method of claim 25, wherein the message provides an indication of a missed call, and wherein the action area presents a direct action for returning the missed call.” which corresponds to claim 8 of U.S. Patent No. 10,728,716.
Claim 32 reads “The method of claim 25, wherein the message is received at the mobile device.” which corresponds to claim 1 of U.S. Patent No. 10,728,716.
Claim 35 reads “The mobile device of claim 34, wherein the second notification representation is generated when the determined gesture information satisfies a display criterion associated with the second notification representation.” which corresponds to claim 10 of U.S. Patent No. 10,728,716.
Claim 36 reads “The mobile device of claim 34, wherein the current operating context of the mobile device is based on at least one of an application running on the mobile device or an application currently displayed on the device.” which corresponds to claim 11 of U.S. Patent No. 10,728,716.
Claim 37 reads “The mobile device of claim 34, wherein the direct action comprises one or more of: a reply to the message; sharing the message; marking the message as read; or deletion of the message.” which corresponds to claim 13 of U.S. Patent No. 10,728,716.
Claim 38 reads “The mobile device of claim 34, wherein the instructions further configure the mobile device to forward the message to one or more contacts in 
Claim 39 reads “The mobile device of claim 34, wherein the instructions further configure the mobile device to send text received in the action area to an originator of the message.” which corresponds to claim 6 of U.S. Patent No. 10,728,716.
Claim 40 reads “The mobile device of claim 34, wherein the message provides an indication of a missed call, and wherein the action area presents a direct action for returning the missed call.” which corresponds to claim 14 of U.S. Patent No. 10,728,716.
Claim 41 reads “The mobile device of claim 34, wherein the message is received at the mobile device.” which corresponds to claim 9 of U.S. Patent No. 10,728,716.
Claim 44 reads “The non-transitory computer readable medium of claim 43, wherein generating the second notification representation is performed when the determined gesture information satisfies a display criterion associated with the second notification representation.” which corresponds to claim 16 of U.S. Patent No. 10,728,716.
Claim 45 reads “The non-transitory computer readable medium of claim 43, wherein the current operating context of the mobile device is based on at least one of an application running on the mobile device or an application currently displayed on the device.” which corresponds to claim 17 of U.S. Patent No. 10,728,716.
Claim 46 reads “The non-transitory computer readable medium of claim 43, wherein the direct action comprises one or more of: a reply to the message; sharing the 
Claim 47 reads “The non-transitory computer readable medium of claim 43, further comprising instructions for forwarding the message to one or more contacts in response to an action performed in the action area.” which corresponds to claim 7 of U.S. Patent No. 10,728,716.
Claim 48 reads “The non-transitory computer readable medium of claim 43, further comprising instructions for sending text received in the action area to an originator of the message.” which corresponds to claim 6 of U.S. Patent No. 10,728,716.
Claim 49 reads “The non-transitory computer readable medium of claim 43, wherein the message provides an indication of a missed call, and wherein the action area presents a direct action for returning the missed call.” which corresponds to claim 20 of U.S. Patent No. 10,728,716.
Claim 50 reads “The non-transitory computer readable medium of claim 43, wherein the message is received at the mobile device.” which corresponds to claim 15 of U.S. Patent No. 10,728,716.

4.	Claims 33, 42, and 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 15 of U.S. Patent No. 10,728,716 in view of Macwan et al., U.S. Patent Application Publication 2012/0328090 (hereinafter Macwan).
	Claim 33 recites “The method of claim 25, wherein the message is generated at the mobile device.” which does not correspond to any of the claims of U.S. Patent No. 
	Claim 42 recites “The mobile device of claim 34, wherein the message is generated at the mobile device.” which does not correspond to any of the claims of U.S. Patent No. 10,728,716.  However, Macwan discloses this feature (a user device may receive SMS messages, according to [0042]-[0043]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 9 of U.S. Patent No. 10,728,716 with Macwan to arrive at claim 42 of the instant application in order to lower the costs for telephone users (Macwan: [0002]-[0004]).
	Claim 51 recites “The non-transitory computer readable medium of claim 43, wherein the message is generated at the mobile device.” which does not correspond to any of the claims of U.S. Patent No. 10,728,716.  However, Macwan discloses this feature (a user device may receive SMS messages, according to [0042]-[0043]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 15 of U.S. Patent No. 10,728,716 with Macwan to arrive at claim 51 of the instant application in order to lower the costs for telephone users (Macwan: [0002]-[0004]).

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 25-27, 34-36, and 44-45 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schubert et al., U.S. Patent Application Publication 2011/0265003 (hereinafter Schubert).
Regarding claim 25, Schubert discloses a method for generating message notifications at a mobile device (disclosed is a method for generating message notifications on a mobile device, according to [0109]-[0110], Figs. 5-7), the method comprising: 
determining at the mobile device a current operating context of the mobile device (the mobile device determines its current user interface (Ul) mode, according to [0100]); 

determining at the mobile device gesture information (a gesture from the touch input is determined, according to [0097], [0152]-[0153]); and 
generating at the mobile device a second notification representation comprising at least a portion of the message and an action area for performing a direct action associated with the message in response to the determined gesture information while in the determined current operating context (indications are presented on the mobile device’s GUI in accordance with display settings, according to [0084], [0123]).
Regarding claim 34, Schubert discloses a mobile device (disclosed is a portable media device (PMD), according to [0043], Fig. 2 [element 202]) comprising: 
a processor for executing instructions (the PMD comprises a processor that executes instructions, according to [0044], Fig. 2 [element 204]); and 
a memory coupled to the processor for storing instructions (the PMD comprises a storage device coupled to the processor for storing instructions, according to [0044]-[0045], Fig. 2 [element 206]), which when executed by the processor configure the mobile device to: 
determine a current operating context of the mobile device (the mobile device determines its current user interface (Ul) mode, according to [0100]); 
generate a first notification representation for a message in accordance with a notification display setting associated with the determined current operating context 
determine gesture information (a gesture from the touch input is determined, according to [0097], [0152]-[0153]); and 
generate a second notification representation comprising at least a portion of the message and an action area for performing a direct action associated with the message in response to the determined gesture information while in the determined current operating context (indications are presented on the mobile device’s GUI in accordance with display settings, according to [0084], [0123]).
Regarding claim 43, Schubert discloses a non-transitory computer readable medium having stored thereon executable code for execution by a processor of a mobile device (disclosed is a portable media device (PMD) that comprises a storage device that stores instructions that are executed by a processor, according to [0043]-[0045], Fig. 2 [elements 202, 204, and 206]), the executable code comprising instructions for: 
determining at the mobile device a current operating context of the mobile device (the mobile device determines its current user interface (Ul) mode, according to [0100]); 
generating at the mobile device a first notification representation for a message in accordance with a notification display setting associated with the determined current operating context (indications are presented on the mobile device’s GUI in accordance with display settings, according to [0084], [0123]); 
determining at the mobile device gesture information (a gesture from the touch input is determined, according to [0097], [0152]-[0153]); and 

Regarding claim 26, Schubert discloses the method of claim 25, wherein generating the second notification representation is performed when the determined gesture information satisfies a display criterion associated with the second notification representation (the GUI image comprising the track list and buttons is displayed in response to user touch input, according to [0024]-[0025).
Regarding claim 27, Schubert discloses the method of claim 25, wherein the current operating context of the mobile device is based on at least one of an application running on the mobile device or an application currently displayed on the device (the current Ul mode is determined by determining what is currently displayed on the GUI, according to [0099]-[0100]).
Regarding claim 35, Schubert discloses the mobile device of claim 34, wherein the second notification representation is generated when the determined gesture information satisfies a display criterion associated with the second notification representation (the GUI image comprising the track list and buttons is displayed in response to user touch input, according to [0024]-[0025).
Regarding claim 36, Schubert discloses the mobile device of claim 34, wherein the current operating context of the mobile device is based on at least one of an application running on the mobile device or an application currently displayed on the 
Regarding claim 44, Schubert discloses the non-transitory computer readable medium of claim 43, wherein generating the second notification representation is performed when the determined gesture information satisfies a display criterion associated with the second notification representation (the GUI image comprising the track list and buttons is displayed in response to user touch input, according to [0024]-[0025).
Regarding claim 45, Schubert discloses the non-transitory computer readable medium of claim 43, wherein the current operating context of the mobile device is based on at least one of an application running on the mobile device or an application currently displayed on the device (the current Ul mode is determined by determining what is currently displayed on the GUI, according to [0099]-[0100]).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 28-30, 37-39, and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert as applied to claims 25, 34, and 43 above, in view of Sureka et al., U.S. Patent Application Publication 2009/0186634 (hereinafter Sureka).
Regarding claim 28, Schubert discloses all the limitations of claim 25. 
Schubert does not expressly disclose that the direct action comprises one or more of: a reply to the message; sharing the message; marking the message as read; or deletion of the message.
Sureka discloses that the direct action comprises one or more of: a reply to the message; sharing the message; marking the message as read; or deletion of the message (using a touch screen, a received SMS message may be forwarded, deleted, or replied to, according to [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schubert with Sureka such that the direct action comprises one or more of: a reply to the message; sharing the message; marking the message as read; or deletion of the message.
One of ordinary skill in the art would have been motivated to make this modification in order to facilitate handling of SMS communication with a telephony device (Sureka: [0001]-[0003]).
Regarding claim 29, Schubert discloses all the limitations of claim 25. 
Schubert does not expressly disclose forwarding the message to one or more contacts in response to an action performed in the action area.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schubert with Sureka by forwarding the message to one or more contacts in response to an action performed in the action area.
One of ordinary skill in the art would have been motivated to make this modification in order to facilitate handling of SMS communication with a telephony device (Sureka: [0001]-[0003]).
Regarding claim 30, Schubert discloses all the limitations of claim 25. 
Schubert does not expressly disclose sending text received in the action area to an originator of the message.
Sureka discloses sending text received in the action area to an originator of the message (using a touch screen, a reply message may be sent to the originator of an SMS message, according to [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schubert with Sureka by sending text received in the action area to an originator of the message.
One of ordinary skill in the art would have been motivated to make this modification in order to facilitate handling of SMS communication with a telephony device (Sureka: [0001]-[0003]).
Regarding claim 37, Schubert discloses all the limitations of claim 34. 

Sureka discloses that the direct action comprises one or more of: a reply to the message; sharing the message; marking the message as read; or deletion of the message (using a touch screen, a received SMS message may be forwarded, deleted, or replied to, according to [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schubert with Sureka such that the direct action comprises one or more of: a reply to the message; sharing the message; marking the message as read; or deletion of the message.
One of ordinary skill in the art would have been motivated to make this modification in order to facilitate handling of SMS communication with a telephony device (Sureka: [0001]-[0003]).
Regarding claim 38, Schubert discloses all the limitations of claim 34. 
Schubert does not expressly disclose forwarding the message to one or more contacts in response to an action performed in the action area.
Sureka discloses forwarding the message to one or more contacts in response to an action performed in the action area (using a touch screen, a received SMS message may be forwarded, according to [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schubert with Sureka by forwarding the message to one or more contacts in response to an action performed in the action area.

Regarding claim 39, Schubert discloses all the limitations of claim 34. 
Schubert does not expressly disclose sending text received in the action area to an originator of the message.
Sureka discloses sending text received in the action area to an originator of the message (using a touch screen, a reply message may be sent to the originator of an SMS message, according to [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schubert with Sureka by sending text received in the action area to an originator of the message.
One of ordinary skill in the art would have been motivated to make this modification in order to facilitate handling of SMS communication with a telephony device (Sureka: [0001]-[0003]).
Regarding claim 46, Schubert discloses all the limitations of claim 43. 
Schubert does not expressly disclose that the direct action comprises one or more of: a reply to the message; sharing the message; marking the message as read; or deletion of the message.
Sureka discloses that the direct action comprises one or more of: a reply to the message; sharing the message; marking the message as read; or deletion of the message (using a touch screen, a received SMS message may be forwarded, deleted, or replied to, according to [0015]).

One of ordinary skill in the art would have been motivated to make this modification in order to facilitate handling of SMS communication with a telephony device (Sureka: [0001]-[0003]).
Regarding claim 47, Schubert discloses all the limitations of claim 43. 
Schubert does not expressly disclose forwarding the message to one or more contacts in response to an action performed in the action area.
Sureka discloses forwarding the message to one or more contacts in response to an action performed in the action area (using a touch screen, a received SMS message may be forwarded, according to [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schubert with Sureka by forwarding the message to one or more contacts in response to an action performed in the action area.
One of ordinary skill in the art would have been motivated to make this modification in order to facilitate handling of SMS communication with a telephony device (Sureka: [0001]-[0003]).
Regarding claim 48, Schubert discloses all the limitations of claim 43. 
Schubert does not expressly disclose sending text received in the action area to an originator of the message.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schubert with Sureka by sending text received in the action area to an originator of the message.
One of ordinary skill in the art would have been motivated to make this modification in order to facilitate handling of SMS communication with a telephony device (Sureka: [0001]-[0003]).

13.	Claims 31-33, 40-42, and 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert as applied to claims 25, 34, and 43 above, in view of Macwan.
Regarding claim 31, Schubert discloses all the limitations of claim 25.
Schubert does not expressly disclose that the message provides an indication of a missed call, and wherein the action area presents a direct action for returning the missed call.
Macwan discloses that the message provides an indication of a missed call, and wherein the action area presents a direct action for returning the missed call (using a touch screen, a missed call may be returned, according to [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schubert with Macwan such that the 
One of ordinary skill in the art would have been motivated to make this modification in order to lower the costs for telephone users (Macwan: [0002]-[0004]).
Regarding claim 32, Schubert discloses all the limitations of claim 25.
Schubert does not expressly disclose that the message is received at the mobile device.
Macwan discloses that the message is received at the mobile device (a user device may receive SMS messages, according to [0042]-[0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schubert with Macwan such that the message is received at the mobile device.
One of ordinary skill in the art would have been motivated to make this modification in order to lower the costs for telephone users (Macwan: [0002]-[0004]).
Regarding claim 33, Schubert discloses all the limitations of claim 25.
Schubert does not expressly disclose that the message is generated at the mobile device.
Macwan discloses that the message is generated at the mobile device (a user device generates an SMS message, according to [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schubert with Macwan such that the message is generated at the mobile device.

Regarding claim 40, Schubert discloses all the limitations of claim 34.
Schubert does not expressly disclose that the message provides an indication of a missed call, and wherein the action area presents a direct action for returning the missed call.
Macwan discloses that the message provides an indication of a missed call, and wherein the action area presents a direct action for returning the missed call (using a touch screen, a missed call may be returned, according to [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schubert with Macwan such that the message provides an indication of a missed call, and wherein the action area presents a direct action for returning the missed call.
One of ordinary skill in the art would have been motivated to make this modification in order to lower the costs for telephone users (Macwan: [0002]-[0004]).
Regarding claim 41, Schubert discloses all the limitations of claim 34.
Schubert does not expressly disclose that the message is received at the mobile device.
Macwan discloses that the message is received at the mobile device (a user device may receive SMS messages, according to [0042]-[0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schubert with Macwan such that the message is received at the mobile device.

Regarding claim 42, Schubert discloses all the limitations of claim 34.
Schubert does not expressly disclose that the message is generated at the mobile device.
Macwan discloses that the message is generated at the mobile device (a user device generates an SMS message, according to [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schubert with Macwan such that the message is generated at the mobile device.
One of ordinary skill in the art would have been motivated to make this modification in order to lower the costs for telephone users (Macwan: [0002]-[0004]).
Regarding claim 49, Schubert discloses all the limitations of claim 43.
Schubert does not expressly disclose that the message provides an indication of a missed call, and wherein the action area presents a direct action for returning the missed call.
Macwan discloses that the message provides an indication of a missed call, and wherein the action area presents a direct action for returning the missed call (using a touch screen, a missed call may be returned, according to [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schubert with Macwan such that the message provides an indication of a missed call, and wherein the action area presents a direct action for returning the missed call.

Regarding claim 50, Schubert discloses all the limitations of claim 43.
Schubert does not expressly disclose that the message is received at the mobile device.
Macwan discloses that the message is received at the mobile device (a user device may receive SMS messages, according to [0042]-[0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schubert with Macwan such that the message is received at the mobile device.
One of ordinary skill in the art would have been motivated to make this modification in order to lower the costs for telephone users (Macwan: [0002]-[0004]).
Regarding claim 51, Schubert discloses all the limitations of claim 43.
Schubert does not expressly disclose that the message is generated at the mobile device.
Macwan discloses that the message is generated at the mobile device (a user device generates an SMS message, according to [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schubert with Macwan such that the message is generated at the mobile device.
One of ordinary skill in the art would have been motivated to make this modification in order to lower the costs for telephone users (Macwan: [0002]-[0004]).

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.